Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 5-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/18/2021.

Applicant’s election without traverse of Group I, claims 1-4 in the reply filed on 10/18/2021 is acknowledged.

Claim Rejections - 35 USC § 112
Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites. “the band shoe is configured to shrink a diameter of the band shoe… and is configured to expand the diameter of the band shoe”.  It is not clear how the band shoe is capable of shrink and expanding itself, rather it would it appear that it shrinks or expands based on an outside force. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fu (CN 104604548)  Fu discloses a chain saw comprising: a prime mover (19) configured to rotate a saw chain (5); a braking mechanism (brake switch 23) configured to stop rotation of the saw chain; a housing (11) including a first space (right side of housing 11 ) in which the prime mover (19) is disposed and a second space (left side of housing 11) in which the braking mechanism (23) is disposed; and an operation member (brake control member 22) configured to operate the braking mechanism (23), wherein the housing includes an opening communicating the first space to the second space (the left and right sides of housing 11 are open to each other) and a through hole (through the top wall of the housing 11 for cantilever 222) communicating the second space to outside of the housing (11), the operation member (22) is disposed over the second space (over the space in the left side of the housing 11) and the outside of the housing through the through hole (hole in top of housing 11), the operation member (22) is movable between a braking position where the operation member causes the braking mechanism to interrupt the rotation of the saw chain and a driving position where the operation member causes the braking mechanism not to interrupt the rotation of the saw chain (see paragraphs [0031-0035]), and the braking mechanism comprises a .
In regards to claim 2, Fu discloses wherein when the chain saw is in an operating posture, the opening (between the left and right side of the housing) is disposed below the connecting member (24) in a vertical direction (the opening is both below and above the connecting member 24).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Wieland et al. (U.S. Patent 4,680,862), herein referred to as Wieland in view of Fu (CN 104604548).  Wieland discloses a chain saw comprising: a prime mover (drive motor 10) configured to rotate a saw chain (5); a braking mechanism (safety brake 9) configured to stop rotation of the saw chain; a housing (1) including a first space (1; housing for the motor portion; perpendicular to the body ) in which the prime mover (10) is disposed and a second space (1; main body portion) in which the braking mechanism is disposed; and an operation member (8) configured to operate the braking mechanism(9), wherein the housing includes an opening communicating the first space to the second space (the housing for the motor opens into the main body housing per .
It is not clear from the Wieland disclosure if the hole communicating the second space to outside of the housing is a through hole through the top wall of the housing.  Attention is also directed to the Fu chain saw.  Fu discloses an alternative arrangement for the operation member, such that it extends through the upper wall of the top of the housing.  This allows the operation member to be protected by the housing but also accessible.  It would have been obvious to one having ordinary skill in the art at the time of the invention to have created a through hole in the the top wall of the housing to effectively wrap the shaft of the operation member between the two housing portions to better protect the operation members movement while also providing for accessibility of the operation member as is taught by Fu.
In regards to claim 2, the modified device of Wieland discloses wherein when the chain saw is in an operating posture, the opening is disposed below the connecting 
In regards to claim 3, the modified device of Wieland discloses wherein the connecting member comprises: a joint member (bell crank 15), wherein the joint member is in a linear shape (as per Fig. 2) when the operation member (15) is in the driving position and the joint member is in a bent shape (at the hinge; fig. 2) when the operation member is in the braking position; and a bias member (14) configured to apply a compression force to the joint member.
In regards to claim 4, the modified device of Wieland discloses further comprising: a shaft (drive shaft 11) configured to transmit rotation of the prime mover to the saw chain; and a brake drum (brake drum 12) fixed to the shaft, wherein the braking mechanism further comprises a band shoe (brake band 13) disposed to surround an outer periphery of the brake drum (12), and the band shoe (13) is configured to shrink a diameter of the band shoe to interrupt rotation of the brake drum when the operation member moves from the driving position to the braking position and is configured to expand the diameter of the band shoe not to interrupt the rotation of the brake drum when the operation member moves from the braking position to the driving position (“tightening the brake band 13 around the brake drum 12”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA M LEE whose telephone number is (571)272-8339. The examiner can normally be reached M-F 8a.m.- 5p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAURA M LEE/           Primary Examiner, Art Unit 3724